Citation Nr: 1141782	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-09 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee chondromalacia, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected low back disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to March 1974 and had additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In testimony provided at his hearing, the Veteran indicated that his claimed knee and ankle disabilities may be causally related to his low back disability.  Accordingly, the issues on appeal have been styled to reflect claims for secondary service connection.

The Board previously remanded this matter in April 2010.  This appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is in effect for a low back disability and bilateral leg radiculopathies.  The Veteran testified at the 2008 hearing that his back disabilities, knee and ankle disabilities are related.  The issue of secondary service connection is reasonably raised by the record.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although the Veteran has had several VA examinations, the record currently before the Board is not adequate to address whether service connection is warranted on a secondary basis for the claimed disabilities.  

The Board remanded this matter in April 2010 to obtain an addendum to the October 2009 VA examination.  The prior remand requested an addendum opinion by the examiner who performed the October 2009 VA examination.  Regarding the bilateral knee disabilities, the remand requested that the examiner state whether the disabilities are related to parachute jumps or knee complaints in service.  The remand did not request an opinion regarding secondary service connection.  

With respect to the right ankle, the examiner was requested to provide an opinion as to whether a current right ankle disability is related to an inversion injury in service.  The examiner was also requested to state whether a right ankle disability is proximately due to, or the result of the service-connected low back disability.  Upon VA examination in July 2010, the examiner's summary of joint symptoms noted complaints of giving way, instability, pain, stiffness and weakness of the ankle.  The examiner diagnosed normal right ankle joint.  The examiner stated that there was no evidence on physical exam or x-ray of a right ankle disability.  The examiner stated that he could not give an opinion regarding a normal right ankle joint.  

In light of the foregoing, a VA examination is necessary to address the issue of service connection for the bilateral knees secondary to the service-connected low back disorder.   In addition, as the prior VA examination did not provide an opinion regarding the manifestations of ankle pain, weakness, and instability, a new VA examination should address the etiology of the right ankle condition, including any pain, weakness and instability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

While the Board sincerely regrets the additional delay, it concludes that it must again remand this case for a new medical opinion to properly address the issue of secondary service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising him of the evidence required to substantiate claims for service connection for bilateral knee disability and right ankle disability secondary to his service-connected low back disorder.  

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to provide an opinion regarding the etiology of bilateral knee and right ankle disabilities.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should indicate that such a review was conducted.  

3.  The examiner should diagnose any current disability of the bilateral knees.  The examiner should provide an opinion regarding the following:

a.  Is a current bilateral knee disability at least as likely as not proximately caused by, or due to, the Veteran's service-connected low back disorder?  The examiner should provide a detailed rationale for the opinion.

b.  Is a current bilateral knee disability aggravated by the Veteran's service-connected low back disorder?  The examiner should provide a detailed rationale for the opinion.  

c.  Is a current bilateral knee disability proximately caused by, or due to, the Veteran's service-connected bilateral leg radiculopathies?  The examiner should provide a detailed rationale for the opinion.

d.  Is a current bilateral knee disability aggravated by service-connected bilateral leg radiculopathies?  The examiner should provide a detailed rationale for the opinion.  

4.  The examiner should diagnose any current disability of the right ankle, to include pain, swelling, reduced motion or instability.  The examiner should provide an opinion regarding the following:

a.    The examiner should state whether any current right ankle disability, to include pain, swelling, reduced motion or instability, is at least as likely as not (50 percent or greater likelihood) due to service, including the parachute jumps the Veteran performed in service and the inversion injury of the ankle that was noted in service.  The examiner should provide a detailed rationale for the opinion.    

b.  The examiner should state whether a current right ankle disability, to include pain, swelling, reduced motion or instability, is at least as likely as not proximately due to, or the result of the Veteran's service-connected low back disorder.  The examiner should provide a detailed rationale for the opinion.

c.  The examiner should state whether a current right ankle disability, to include pain, swelling, reduced motion or instability, is aggravated by the Veteran's service-connected low back disorder.  The examiner should provide a detailed rationale for the opinion.

d.  The examiner should state whether a current right ankle disability, to include pain, swelling, reduced motion or instability, is proximately due to, or the result of, the Veteran's service-connected bilateral leg radiculopathies.  The examiner should provide a detailed rationale for the opinion.

e.  The examiner should state whether a current right ankle disability, to include pain, swelling, reduced motion or instability, is aggravated by service-connected bilateral leg radiculopathies.  The examiner should provide a detailed rationale for the opinion.  

5.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


